IN THE SUPREME COURT OF NORTH CAROLINA

                                   No. 234PA14

                                   11 June 2015
TEMPLETON PROPERTIES LP,
             Petitioner
              v.
TOWN OF BOONE,
             Respondent




      On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous decision

of the Court of Appeals, ___ N.C. App. ___, 759 S.E.2d 311 (2014), reversing an order

entered on 7 August 2013 by Judge Shannon R. Joseph in Superior Court, Watauga

County. Heard in the Supreme Court on 20 April 2015.

      Brough Law Firm, by Michael B. Brough; and di Santi Watson Capua Wilson
      & Garrett, PLLC, by Anthony S. di Santi and Chelsea B. Garrett, for petitioner-
      appellant.

      Parker Poe Adams & Bernstein LLP, by Benjamin R. Sullivan, for respondent-
      appellee.


      PER CURIAM.


      Justice JACKSON took no part in the consideration or decision of this case.

The remaining members of the Court are equally divided, with three members voting

to affirm and three members voting to reverse the decision of the Court of Appeals.

Accordingly, the decision of the Court of Appeals is left undisturbed and stands

without precedential value. See, e.g., Amward Homes, Inc. v. Town of Cary, 365 N.C.
305, 716 S.E.2d 849 (2011); Goldston v. State, 364 N.C. 416, 700 S.E.2d 223 (2010).
            TEMPLETON PROPS. LP V. TOWN OF BOONE

                      Opinion of the Court



AFFIRMED.




                              -2-